Case 1:11-cv-00691-LAK-RWL Document 2091-21 Filed 10/02/18 Page 1 of 14




     EXHIBIT 21
             Case
              Case1:11-cv-00691-LAK-RWL
                   1:11-cv-00691-LAK-JCF Document
                                         Document 2091-21 Filed07/24/18
                                                  2058-2 Filed  10/02/18 Page
                                                                          Page22ofof14
                                                                                     14



                                              RETAINER AGREEMENT

              THIS RETAINER AGREEMENT (as from time to time may be amended in accordance
       with the terms hereof, this "Agreement"), dated as of January £, 2011, is made between and
       among (i) each of the individual plaintiffs in the matter Maria Aguinda y Otros v. Chevron
       Corporation (as listed on the attached Exhibit A, and together with their respective successors
       and assigns, the "Plaintiffs"), by Pablo Estenio Fajardo Mendoza, Esq., as lead counsel for and
       Ecuadorian legal representative of the Plaintiffs, (ii) EL FRENTE DE DEFENSA DE LA
       AMAZONIA (as listed on the attached Exhibit A, and together with its successors and assigns,
       the "Amazon Defense Front"), duly represented by Ermel Gabriel Chavez Parra, who is
       authorized by the Board of Directors and as beneficiary of any judicial or settlement award
       granted to the Plaintiffs, (iii) ASAMBLEA DE AFECTADOS POR TEXACO (as listed on the
       attached Exhibit A, and together with its successors and assigns, the "Assembly of Communities
       Affected by Texaco" and, ' collectively with the Amazon Defense Front, the "Plaintiffs'
       Coordinators") by Luis Yanza under that certain Special Power of Attorney dated March 1,2010
       (the "POA") granted by Ermel Gabriel Chavez Parra, Ernesto German Maniguaje Piaguaje,
       Angel Justino Piaguage Lucitante, Toribio Aguinda Lucitante and Pedro Bienvenido Galarza
       Bravo, and (iv) DONZIGER & ASSOCIATES, PLLC, a New York professional limited liability
       company having offices at 245 W. 104th St., #7D, New York, New York 10025 (the "Firm").

                                                    WITNESSETH:

              WHEREAS, the case MariaAguinda y Otros v. Chevron Corporation [No. 002-2003] is
       pending in the Provincial Court of Justice of Sucumbios to recover clean-up costs and other
       damages and relief from defendant Chevron Corporation (a/k/a Texaco; ChevronTexaco;
       Chevron) for Texaco's role as drilling operator in Ecuador and/or consortium partner; and

              WHEREAS, a number of actions pursuant to 28 U.S .C. § 1782 have been filed by
       Chevron and Chevron lawyers Rodrigo Perez Pallares and Ricardo Reis Veiga in various United
       States District Courts against various of the Plaintiffs' advisors, including two of their former
       and current lawyers; and

               WHEREAS, additional related litigation and associated activities are occurring and
       anticipated, including, without lirnitation,initiating actions pursuant to 28 U.S.C. § 1782 and as
       necessary to enforce a judgment against Chevron or its subsidiaries in Ecuador, the United States
       and/or other countries and pursue or defend any appeals therefromand conducting possible
       settlement negotiationswith Chevron and its representatives (all of the above, collectively, the
       "Litigation"); and

               WHEREAS, the Plaintiffs previously engaged the Firm to provide legal services to
       pursue and defend, as the case may be, the Litigation to its conclusion, and desire to more
       particularly set forth the terms of the attorney-client relationship between the Plaintiffs and the
       Firm, and to document and define the economic compensation to which the Firm is entitled to
       receive for its representation of the Plaintiffs in connection with the Litigation; and

              WHEREAS, by virtue of having acted as the primary United States attorney on behalf of

                                                                                                      (,.....------....)
                                                                                                        DEPOSITION EXHIBIT

                                                                                                        Camacho 3611

                                                                                                             PLAINTIFF’S
                                                                                                               EXHIBIT
                                                                                                                   558
                                                                                                             11 Civ. 0691 (LAK)

CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                              WOODS00045390
                                             Plaintiff's Exhibit 558 p. 1 of 13
            Case
             Case1:11-cv-00691-LAK-RWL
                  1:11-cv-00691-LAK-JCF Document
                                        Document 2091-21 Filed07/24/18
                                                 2058-2 Filed  10/02/18 Page
                                                                         Page33ofof14
                                                                                    14



      the Plaintiffs to date, the Plaintiffs desire to appoint Steven R. Donziger, Esq. to act as Plaintiffs'
      U.S. Representative (defined below) with such responsibilities as are set forth below, and to
      cooperate in such capacity with Pablo Fajardo Mendoza, Esq. and Luis Yanza (the foregoing,
      collectively with any successors thereto, the "Other Plaintiffs' Representatives"); and

              WHEREAS, the Plaintiffs and the Firm desire to enter into this Agreement after careful
      and extended consideration on terms that each party considers commercially reasonable (taking
      into account, among other things, all relevant facts and circumstances related to the Litigation).

             NOW, THEREFORE, in consideration of the mutual covenants and agreements
      contained herein, the Plaintiffs and the Firm, intending to be legally bound, hereby agree as
      follows:

             (l)      Scope of Representation.

              The Plaintiffspreviously engaged the services of the Firm to serve as legal counsel to the
      Plaintiffs in connection with the Litigation, which such engagement is hereby continued as set
      forth herein, with Steven R. Donziger, Esq. as the Firm's lead partner on the engagement.The
      Firm will cooperate and coordinate its efforts as requested by the Plaintiffs with any other
      lawyers or law firms retained by the Plaintiffs in connection with the Litigation (whether such
      efforts are to occur in the United States, Ecuador or elsewhere).

             (2)     Devotion of Resources.

                       (a)     The Firm agrees that it shall zealously represent the Plaintiffs in
      connection with the Litigation and shall commit substantial resources to the Litigation as may be
      required in order to zealously prosecute and defend the Litigation whether foreseen or
      unforeseen.The Firm shall devote significant and sufficient time, attention and effort to the
      Litigation as may be necessary or desirable to advance and significantly further the interests of
      the Plaintiffs in the Litigation (including, vvithout limitation, in developing and executing
      defensive and offensive litigation strategy, including actions under 28 USC § 1782 and all
      related Litigation now occurring or which may arise in the future, including, without limitation,
      claims Chevron may assert against active or inactive lawyers, experts, advisors, consultants or
      others, litigation relating to the Chevron's claims under the Bilateral Investment Treaty between
      the United States and Ecuador, claims asserted by the Plaintiffs and/or Chevron related to the
      underlying environmental case in Lago Agrio, Ecuador and enforcement of any judgment in
      favor of the Plaintiffs in the Litigation).

                      (b)     In addition, the Plaintiffs hereby appoint Steven R. Donziger, Esq. to act
      as their United States representative ("Plaintiffs' U.S. Representative") to exercise overall
      responsibility for the strategic direction of the Litigation and the day-to-day management of the
      Litigation. Without limiting the generality of the foregoing, the Plaintiffs' U.S. Representative
      shall have primary responsibility for the following:

                            (i)     coordinating the overall legal strategy of the Plaintiffs to pursue
             and defend all aspects of the Litigation, as applicable, in such a manner as to advance and



                                                        2




CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                               WOODS00045391
                                              Plaintiff's Exhibit 558 p. 2 of 13
            Case
             Case1:11-cv-00691-LAK-RWL
                  1:11-cv-00691-LAK-JCF Document
                                        Document 2091-21 Filed07/24/18
                                                 2058-2 Filed  10/02/18 Page
                                                                         Page44ofof14
                                                                                    14



              further the interests of the Plaintiffs in the Litigation to the maximum extent (including,
              without limitation, coordinating the United States legal strategy with the Ecuadoran legal
              strategy);

                              (ii)   assembling and organizing the various United States lawyers and
              law firms who or which from time to time will represent the Plaintiffs in connection with
              the Litigation (including, without limitation, preparing and negotiating engagement
              agreements with such lawyers and law firms on behalf of the Plaintiffs; and coordinating
              the efforts and undertakings of such lawyers and law firms);

                             (iii)   coordinating the efforts to procure funding or financing for the
              Litigation from one or more third parties (including, without limitation, from time to time
              obtaining and evaluating bids from third parties in respect of such funding or financing,
              making recommendations to the Plaintiffs in respect of such bids and preparing and
              negotiating on behalf of the Plaintiffs the definitive transactional documents and
              agreements with each funder or financer selected by the Plaintiffs to provide any such
              funding or financing);

                             (iv)   assembling and organizing the various non-legal advisors, experts,
              service providers and others who or which from time to time will assist the Plaintiffs in
              pursuing and/or defending various aspects of the Litigation, and coordinating the efforts
              and undertakings of such advisors, experts, service providers and others; and

                              (v)    coordinating the media, public affairs and public relations
              activities on behalf of the Plaintiffs (including, \Yithout limitation, retaining lobbyists,
              public affairs advisors and public relations advisors on behalf of the Plaintiffs).

      The Plaintiffs' U.S. Representative hereby acknowledges that, in carrying out the foregoing
      responsibilities, he will be 'required to provide his efforts in the United States, Ecuador and
      elsewhere. The Plaintiffs' U.S. Representative may not enter into agreements, settlements or
      negotiations with representatives, agents, lobbyists or any other person associated with Chevron
      without authorization and direction from the Plaintiffs. This authorization and direction may be
      given by the Other Plaintiffs' Representative in the Republic of Ecuador.

              (3)     Fees and Expenses; Budget and Billing.

                      (a)    Contingent Fee.As compensation for its services hereunder, the Firm shall
      be entitled to an Active Lawyer Percentage of thirty one and one-half percent (31.5%)of the
      Total Contingency Fee Payment. The "Total Contingency Fee Pavment" means an amount equal
      to twenty percent (20%) of all Plaintiff Collection Monies. "Plaintiff Collection Monies" means
      any amounts paid, whether in lump sum or installments, whether from Chevron Corporation
      (a/kIa Texaco; ChevronTexaco; Chevron), any other party listed as a defendant in respect of the
      Litigation (including, without limitation, his or its respective affiliates and successors in interest),
      or any other party added or joined to the Litigation from time to time as a defendant or
      indemnitor or against whom proceedings are asserted or threatened. Funds are considered "paid"
      when the monies are disbursed to the Plaintiffs or are available to be so disbursed. For the



                                                         3




CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                                WOODS00045392
                                              Plaintiff's Exhibit 558 p. 3 of 13
             Case
              Case1:11-cv-00691-LAK-RWL
                   1:11-cv-00691-LAK-JCF Document
                                         Document 2091-21 Filed07/24/18
                                                  2058-2 Filed  10/02/18 Page
                                                                          Page55ofof14
                                                                                     14



      avoidance of doubt, the Plaintiff Collection Monies shall be reduced for taxes and similar
      assessments required to be paid in the United States or Ecuador but not the application of the
      100/1 0 Law. If it is determined that the 10011 0 Law prevents the Plaintiffs from paying the
      entire amount of their contingency fee obligations from the Plaintiff Collection Monies, the term
      "Total Contingency Fee Payment" means an amount equal to one hundred percent (100%) of all
      portions of the Plaintiff Collection Monies that may be paid by the Plaintiffs in satisfaction of
      their contingency fee obligations. The "100110 Law" means Article 43 of Ecuador's
      Environmental Management Act, Law No. 37, RO/245 of July 30, 1999.

                      (b)    Monthly Retainer.As further compensation for its services hereunder,for
      each month during the term of this Agreement, the Plaintiffs shall pay to the Firm a monthly
      retainer in accordance with a budget to be provided by the Firm to the Chairman from time to
      time (the "Monthly Retainer"). The Monthly Retainer that is due and payable for each month
      during the term of this Agreement shall be paid by the Plaintiffs on or before the 10thday of the
      calendar month to whichthe Monthly Retainer applies.

                      (c)     Other Amounts. The parties acknowledge that, from time to time,the
      Plaintiffs or one of the Other Plaintiffs' Representativeswill submit requests to the Plaintiffs'
      U.S. Representative for funds to payor reimburse, as applicable, certain case expenses and fees
      and expenses of Ecuadoran counsel, advisorsandlor service providers who or which have
      provided legal or other services to the Plaintiffs in connection 'with the Litigation. In such event,
      the Plaintiffs' U.S. Representative shall promptly present such requests (in the form of an
      invoice) to the Chairman (defmed below) for approval and payment in accordance with Clause
      2Q} below.

                       (d)     Expenses. In addition to payment of the Monthly Retainer, the Firm shall,
      subject to Clause 3(e) and Clause 3(f)below, be entitled to reimbursement for anyreasonable out-
      of pocket expenses or other costs incurred by the Firm in connection with its representation of
      the Plaintiffs in the Litigation (the "Expenses").

                      (e)     Budget. The Plaintiffs, the Firm and the other attorneys actively involved
      in the Litigation are preparing a preliminary budget (to be broken dO\;yn on a monthly basis) of
      fees, costs and expenses of the Litigation and related activities that may be billed to the Plaintiffs
      by the Firm and others, which such budget will be attached to the Master Agreement (defined
      below) as an exhibit thereto (the "Budget"). The parties (i) acknowledge that the preliminary
      budget is not yet fmal, and is still being finalized by the Plaintiffs, the Firnl and such other
      attorneys and (ii) agree that the monthly allocation for the Firm that ""ill be included in the
      Budget, when finalized, shall be an amount equal to the Monthly Retainer Fee. The parties
      hereto acknowledge that the Budget may change from time to time as may be set forth in the
      Master Agreement.

                      (t)    Billing and Payment. As soon as practicable after the end of a calendar
      month, the Firm shall submit a bill to the Plaintiffs for reimbursement of its Expenses for such
      month setting forth in reasonable detail the Expenses that it incurred during the preceding month
      in connection with its representation of the Plaintiffs in the LitigatiOri.If requested by the
      Plaintiffs, the Firm will also provide a written description to the Plaintiffs setting forth in



                                                        4




CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                              WOODS00045393
                                              Plaintiff's Exhibit 558 p. 4 of 13
             Case
              Case1:11-cv-00691-LAK-RWL
                   1:11-cv-00691-LAK-JCF Document
                                         Document 2091-21 Filed07/24/18
                                                  2058-2 Filed  10/02/18 Page
                                                                          Page66ofof14
                                                                                     14



       reasonable detail the legal services that the Firm provided during the preceding month in
       connection with its representation of the Plaintiffs in the Litigation and time spent by the Firm's
       attorneys and other professionals during the preceding month on the Litigation; provided, that,
       and for the avoidance of doubt, any such written description of legal services and time provided
       by the Firm upon any such request shall not affect the obligation of the Plaintiffs to pay the
       Monthly Retainer to the Firm in accordance with Section 3(b) above. Billsfor Expenses shall be
       sent for approval to (i) the Plaintiffs'U.S. Representative and (ii) once designated, the chairman
       of the management committee (to be discussed in the Master Agreement) (the "Chairman").No
       amount will be paid with respect to a bill for Expenses absent the approval of each of the
       Chairman and the Plaintiffs' U.S. Representative.

                        (g)     Payments to Other Attorneys. The Firm acknowledges that other law
       firms, advisors and service providers retained by the Plaintiffs in connection with the Litigation
       and related activities have been instructed to submit their respective monthly invoices to (x) the
       Chairman and (y) the Plaintiffs' U.S. Representative. The Firm further acknowledges that the
       Chairman's law firm is not authorized to make any payment in respect of any such invoice unless
       and until it has received the written authorization to pay such invoice from (i) the Chairman and
       (ii) the Plaintiffs' U.S. Representative. The Plaintiffs' U.S. Representative shall coordinate with
       the Chairman for the review and approval or disapproval (in whole or in part) of each such
       invoice in accordance with the terms of the underlying engagement agreement, the Budget, the
       Master Agreement and this Agreement. So long as the fees and expenses on such invoice do not
       exceed the applicable monthly allocation for the presenting law firm, advisor or service provider
       set forth in the Budget, and are approved by the Chairman and the Plaintiffs' U.S.
       Representative, the Plaintiffs' U.S. Representative shall sign whatever vvTitten authorization(s)
       may be reasonably required in order to release the funds necessary to pay such invoice from the
       Trust Accounts(as defined below) or accounts in which the Plaintiffs' funds are then being held.

                      (h)     Trust Accounts. If requested by the Plaintiffs or one of the Other
       Plaintiffs' Representatives, the Firm agrees to maintain one or more segregated trust accounts
       (the "Trust Accounts"), and to hold and maintain in such Trust Accounts the proceeds of one or
       more third party fundings or financings pending the disbursement and payment of such proceeds
       in accordance with the provisions of this Agreement, the Budget and the Master Agreement. In
       such event, the Firm shall maintain accurate records of all deposits and withdrawals from each
       Trust Account, and provide true and correct copies of those records to the Other Plaintiffs'
       Representatives promptly upon a written request for the same.

                        (i)     Acknowledgement of Payment Terms: Intercreditor Agreement. The Firm
       acknowledges and agrees that (a) there will be no payment of the contingent fee described in
       Section 3(a) in the event no award is granted and/or actually paid to the Plaintiffs in respect of
       the Litigation and (b) the terms of the engagement set forth in this Agreement (including the
       payment of the success fee described in Section 3(a) are subject to the priorities, terms and
       provisions set forth in the Intercreditor Agreement dated as of October 31, 2010 by and among
       the Plaintiffs, the Plaintiffs' Coordinators, certain parties providing funding for the Litigation and
       the Plaintiffs' lawyers and other advisors (the "Intercreditor Agreement"). The Firm shall, as a
       condition to the engagement, execute and deliver the Intercreditor Agreement and agrees to
       comply with the terms thereof.



                                                         5




CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                               WOODS00045394
                                              Plaintiff's Exhibit 558 p. 5 of 13
           Case
            Case1:11-cv-00691-LAK-RWL
                 1:11-cv-00691-LAK-JCF Document
                                       Document 2091-21 Filed07/24/18
                                                2058-2 Filed  10/02/18 Page
                                                                        Page77ofof14
                                                                                   14




                   G)      The Finn hereby acknowledges and agrees as follows:

                             (i)     If, from time to time, the Plaintiffs reasonably detennine that (i)
            one or more additionallm:vyers and/or law fIrms should be retained by the Plaintiffs in
            order to assist with the pursuit or defense ofthe Litigation ("Additional Lawyers") and/or
            (ii) there are insufficient funds cUITently available to the Plaintiffs to pay the reasonably
            anticipated costs and expenses of the Litigation as shown on the then current Budget and,
            as a result, the Plaintiffs should seek additional ftmding for the Litigation from one or
            more additional ftmders ("Additional Funders"), then the Plaintiffs shall deliver notice of
            that fact to the Chairman and the Plaintiffs' U.S. Representative setting forth such
            determination and requesting that the Chairman and the Plaintiffs' U.S. Representative
            agree to reduce the Active Lawyer Percentages of each lawyer engaged by the Plaintiffs
            on a contingency fee basis in respect of the Litigation (each, an "Active Lawyer") on a
            pro rata basis (based upon their then existing Active Lawyer Percentages under each
            Active Lawyer's respective retainer agreement with the Plaintiffs) in order to allow for
            the Plaintiffs to engage such Additional Lawyers or enter into a funding arrangement
            with such Additional Funders, as applicable (such notice, a "Request Notice"). Each
            Request Notice shall describe the proposed economic tenns and conditions for any
            agreement with Additional Lawyers and/or Additional Funders, including, without
            limitation, as applicable, the Active Lawyer Percentage proposed to be allocated to any
            Additional Lawyers (the "Additional Lawyer Percentage") and the percentage of Plaintiff
            Collection Monies proposed to be paid to any Additional Funder (the "Additional Funder
            Percentage"). Immediately upon receipt of any Request Notice, the Chairman and the
            Plaintiffs' U.S. Representative shall deliver a copy thereof to the Firm and each other
            Active Lawyer, for notifIcation purposes only.

                            (ii)   No later than 10 days after the delivery of a Request Notice by the
            Plaintiffs, the Chairman and the Plaintiffs' U.S. Representative shall discuss and decide
            jointly to either approve or reject the requested actions set forth in such Request Notice.
            If both the Chainnan and the Plaintiffs' U.S. Representative agree to approve the
            requested actions set forth in such Request Notice, then the requested actions set forth in
            such Request Notice shall be deemed approved, and the Plaintiffs thereafter may engage
            the Additional Lawyers or enter into a funding agreement with Additional Funders, as
            applicable, upon economic terms no more favorable to the Additional Lawyers or
            Additional Funders, as applicable, than as set forth in the approved Request Notice.

                            (iii)  Immediately upon the engagement of any Additional Lawyers or
            the entry into a ftmding agreement with any Additional Funders which, in each case, has
            been approved in accordance with this Section 3(j), the Active La\\'Yer Percentage of the
            Finn shall be reduced by the Firm's pro rata share (based upon the Firm's then existing
            Active Lawyer Percentage) of the amoll1t required to enable the Plaintiffs to grant, as
            applicable, (a) the Additional Lawyer Percentage to such Additional La\\'Yer or (b) the
            Additional Funder Percentage to such Additional Funder, in each case, taking into
            account any reductions made to the portion of the Plaintiff Collection Moines which are
            or may be paid to any non-lawyer advisors to the Plaintiffs in accordance with the terms



                                                      6




CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                           WOODS00045395
                                           Plaintiff's Exhibit 558 p. 6 of 13
            Case
             Case1:11-cv-00691-LAK-RWL
                  1:11-cv-00691-LAK-JCF Document
                                        Document 2091-21 Filed07/24/18
                                                 2058-2 Filed  10/02/18 Page
                                                                         Page88ofof14
                                                                                    14



              of the agreement then in place between the Plaintiffs and such non-lawyer advisor. For
              avoidance of doubt, no Active Lawyer shall bear any more or any less than its pro rata
              share ofthe reductions referred to in this Section 3(j).

              (4)    Reporting Obligations.

              The Firm shall provide timely updates to the Other Plaintiffs' Representatives on the
      status of its legal efforts on behalf of the Plaintiffs, and shall promptly respond to any reasonable
      request for information received from any of the Other Plaintiffs' Representative.

              (5)    Other Attorneys.

              The Plaintiffs have entered into, and expect to enter into, agreements with other attorneys
      to work on the Litigation. These agreements are expected to differ from this Agreement in
      various ways. For example, some ofthose attorneys will be compensated through a combination
      of hourly or monthly fees (with various degrees of discount or no discount) and contingent fee
      payments, or exclusively on a contingent basis. Other attorneys may be retained to work vvithout
      any contingent fees. Any attorneys who the Plaintiffs agree to compensate, in whole or part, on a
      contingent basis shall be required to become parties to a master agreement to be agreed to by all
      firms representing the Plaintiffs on a contingency basis (the "Master Agreement").

              (6)    Confidentiality of Client Information.

              The Firm shall not disclose anyconfidential information of the Plaintiffs to any third
      parties, including otherclients, unless (a) specifically authorized by the Plaintiffsor theOther
      Plaintiffs' Representativesto do so or (b)legally required to do so.

              (7)    Client Files.

              In the course of the representation of the Plaintiffs, the Firm shallmaintain and safeguard
      the Plaintiffs' files to the same extent and in the same manner as the Firmmaintains its client files
      generally. The Plaintiffs' files shall consist of all correspondence, pleadings,deposition
      transcripts, exhibits, physical evidence, experts' reports, attorney work product and other items
      related to the Firm's representation of the Plaintiffs. The Plaintiffs' filesshall be and remain the
      property of the Plaintiffs.The Firm ",rill provide the Other Plaintiffs' Representatives~ith access
      to the Plaintiffs'files at such reasonable times as may be requested by the Other Plaintiffs'
      Representatives. The Firm will dispose of the Plaintiffs' files after the conclusion of the
      Litigation in accordance with the Firm's document retention policies.

              (8)    Conflicts of Interest.

              The Firm confirms that it has performed a conflicts check on the knmvn parties and is
      unaware of any conflict (either waivable or non-waivable) that would prevent or preclude the
      Firm's representation of the Plaintiffs. Furthermore, the Firm represents that it has no
      preexisting attorney-client relationship with any party in the Litigation (other than the Plaintiffs).




                                                        7




CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                              WOODS00045396
                                              Plaintiff's Exhibit 558 p. 7 of 13
            Case
             Case1:11-cv-00691-LAK-RWL
                  1:11-cv-00691-LAK-JCF Document
                                        Document 2091-21 Filed07/24/18
                                                 2058-2 Filed  10/02/18 Page
                                                                         Page99ofof14
                                                                                    14



             (9)     Individual Actions.

              In the event that any person or entity (whether a party to the Litigation or otherwise),
      other than any Plaintiff, brings a legal action against the Firm or any attorney thereof relating to
      the Firm's or such attorney's representation of the Plaintiffs in connection with the
      Litigation(whether in Ecuador, the United States or elsewhere) (including, for avoidance of
      doubt, actions brought pursuant to pursuant to 28 U.S.C. § 1782) (each, an "Individual Action"),
      the Plaintiffs shall make available to the Firm anclJor each such attorney the funds necessary to
      pay the reasonable costs of defending against such Individual Action (the "Defense Funds").
      The Defense Fundsshall be paid out of and to the extent of the monies then available to fund the
      general expenses of the case. Following a final, non-appealable order of a court of competent
      jurisdiction in respect of such Individual Action that the Firm or such attorney has committed
      actual fraud, professional malpractice or willful misconduct (or following the entry of a guilty
      plea or settlement agreement admitting the same), then the Plaintiffs may require that the Firm or
      such attorney pay to the Plaintiffs the amount of the Defense Funds actually paid by the Plaintiffs
      to or for the benefit of the Firm or such attorney, as applicable.

             (10)    Arbitration of Disputes.

                       (a)     Any controversy or claim arising out of or relating to this Agreement, the
      relationship among the Plaintiffs' Representatives, the Plaintiffs, other attorneys involved in the
      Litigation or any of their affiliates or successors (the "Arbitration Parties") and the Firm,its
      attorneys and staff or any of their successors (the "Firm Arbitration Parties") or theservices
      provided by the Firm Arbitration Patties pursuant to this Agreement orothenvise shall be
      submitted to binding arbitration, in accordance with this Section 10, if the patties have been
      unable to resolve the dispute through negotiation, mediation or othelwise within thirty (30) days
      after one party has provided written notice of a dispute to the other party. The Firm shall send
      any such notice to all three of the Plaintiffs' Representatives by registered overnight delivery
      service such as Federal Express or DHL at the last-known address of each such person in the
      Firm's records.By agreeing to arbitrate, the parties are agreeing to waive any right to a jury
      trial. The arbitration shall be conducted and administered by the International Centre for Dispute
      Resolution in accordance with its International Arbitration Rules (the "ICDR Rules"), this
      Agreement and the Federal Arbitration Act. In the event of a conflict, the provisions of the ICDR
      Rules shall control, except wherethe ICDR Rules conflict with this Agreement, in which case
      this Agreement shall control. Thearbitration shall be conducted before a panel of three arbitrators
      (all of whom shall be formerstate or federal judges, with at least five years judicial experience
      and each of whom shall be fluent speakers and readers of both English and Spanish), regardless
      of the size of thedispute, to be selected as provided in the ICDR Rules. The arbitration shall be
      commenced andheld in Miami, Florida, unless othelWise required by a person or entity who or
      which has provided funding to the Plaintiffs in respect of the Litigation. Any issue concerning
      the location of the arbitration, the extent towhich any dispute is subject to arbitration, the
      applicability, interpretation, or enforceability ofthese procedures, including any contention that
      all or part of these procedures are invalid orunenforceable, and any discovery disputes, shall be
      resolved by all of the arbitrators. No potential arbitrator may serve on the panel unless he or she
      has agreed in writing to be bound by these procedures. To the extent state law is applicable, the
      arbitrators shall apply the substantivelaw of the State of New York. Each party shall, upon the



                                                       8




CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                            WOODS00045397
                                            Plaintiff's Exhibit 558 p. 8 of 13
              Case
               Case1:11-cv-00691-LAK-RWL
                    1:11-cv-00691-LAK-JCF Document
                                          Document 2091-21 Filed07/24/18
                                                   2058-2 Filed  10/02/18 Page
                                                                           Page10
                                                                                10ofof14
                                                                                       14



       written request of the other party,promptly provide the other vvith copies of all documents on
       which the producing party may relyin support of or in opposition to any claim or defense and a
       report of any expert whom theproducing party may call as a witness in the arbitration hearing. At
       the request of a party, andupon the showing of good cause, the arbitrators shall have the
       discretion to order production bythe other party or by a third party of other documents relevant to
       any claim or defense. Eachparty shall be entitled to depose a maximum of three witnesses (which
       number may not be increased by the arbitral tribunal), plus all experts designated to bewitnesses
       at the arbitration. The depositions shall be held within thirty (30) days of the makingof a request
       and shall be limited to a maximum of six hours per deposition. All objections arereserved for the
       arbitration hearing, except for objections based on privilege and proprietary orconfidential
       information.

                       (b)     All aspects of the arbitration shall be treated as confidential and neither the
       parties nor the arbitrators may disclose the existence, content orresults of the arbitration, except
       as necessary to comply with legal or regulatory requirements.Before making any such disclosure,
       a party shall give written notice to all other parties and shallafford such parties a reasonable
       opportunity to protect their interests. The result of thearbitration shall be binding on the parties,
       and judgment on the arbitrators' award may be enteredin any court having jurisdiction. In no
       event shall the arbitrators have any authority to award punitive damages.

                       (c)     The parties acknowledge that the Plaintiffs intend to enter into agreements
       ~ith  other attorneys on or after the date of this Agreement and that all such agreements will
       contain provisions obligating the parties thereto to submit any disputes to binding arbitration
       substantially similar to the provisions of this Section 10. In the event of any dispute between the
       Plaintiffs and an attorney (whether active or inactive) or any other person or entity with a
       legitimate or alleged claim to Plaintiff Collection Monies (any such person, a "Claimant"), the
       Plaintiffs desire to resolve such dispute in a single arbitration proceeding involving all such
       Claimants. In view of the foregoing, in the event of an arbitration proceeding involving the
       Plaintiffs and a Claimant, the Firm agrees to participate in such proceeding if it is joined by the
       Plaintiffs or any Claimant and agrees not to oppose joinder of other attorneys or the Claimants if
       sought by the Plaintiffs or a Claimant who or which is a party to the arbitration proceedings.
       Furthermore, the Firm agrees that under no circumstances shall it demand, claim or seek to
       obtain a greater amountor increased percentage of Plaintiff Collection Monies than it has agreed
       to in this Agreement and in the Master Agreement, and hereby unconditionally and irrevocably
       waives any right to make such a demand or claim in any arbitral, judicial or other proceeding
       anywhere in the world.

                      (d)    In the event of any dispute between a party hereto and any provider of
       funding or financing for the Litigation, the parties hereto agree to be bound by and comply with
       any arbitration provisions in the definitive documentation with such provider of funding or
       financing.

               (11)   Controlling Law.

              This Agreement shall be governed by and construed and interpreted in accordance with
       the laws of New York without reference to principles of conflict oflaws.



                                                         9




CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                                WOODS00045398
                                              Plaintiff's Exhibit 558 p. 9 of 13
            Case
             Case1:11-cv-00691-LAK-RWL
                  1:11-cv-00691-LAK-JCF Document
                                        Document 2091-21 Filed07/24/18
                                                 2058-2 Filed  10/02/18 Page
                                                                         Page11
                                                                              11ofof14
                                                                                     14




             (12)    Privilege.

              In the course of representing the Plaintiffs, the parties understand that therewill be a need
      for the Firm to communicate with the Other Plaintiffs' Representatives and the Plaintiffs and
      other counsel retained by the Plaintiffs. The partiesagree that all such communications are to be
      treated as confidential and protected to themaximum extent permitted under applicable law by
      the attorneyiciient, work product, jointprosecution, common interest, and all other applicable
      privileges and doctrines.

             (13)    Modification in Writing.

             No modification, amendment, waiver or release of any provisions of this Agreement or
      ofany right, obligation, claim or course of action arising hereunder shall be valid or binding for
      anypurpose unless in writing and duly executed by the party against whom same is asserted.

             (14)    Entire Agreement.

             This Agreement contains all the agreements between the parties hereto regarding
      thesubject matter of this Agreement and all prior and contemporaneous agreements and
      understandings between the parties \vith respect to the subject matter hereof are deemed
      mergedherein, including, without limitation, the letter agreements dated as of January 2, 2006
      and April 27, 2006. In the event of a conflict between the terms of this Agreement and the
      Master Agreement (once executed), the terms of the Master Agreement will prevaiL

             (15)    Termination of Agreement.

             Either party may terminate this Agreement upon thirty (30) days notice in writing to
      theother party. The provisions of Clauses6,7,9-12, and14-19 shall survive the termination of
      thisAgreement.Upon the termination of this Agreement, the Firm shall no longer be a party to, or
      have any rights under, the Master Agreement or the Intercreditor Agreement. If either party
      terminates this Agreement prior to the recovery by the Plaintiffs of amounts otherwise payable to
      the Firm under the Master Agreement(if applicable) or the Intercreditor Agreement, then in the
      event of a recoveryby Plaintiffs of any amounts otherwise so payable, the parties ""ill negotiate
      in good faith a payment to the Firm on an equitable basis taking into account all relevant
      circumstances.

             (16)    Confidentiality of Agreement.

              The partieshereby acknowledge and agree that the information contained in
      thisAgreement is not known to thepublic, is confidential and proprietary, and is not to be
      disclosed by either party to any otherperson without the prior written approval of the other party
      except (a) to the extent necessary to comply with any applicable law, rule or regulation or
      thevalid order of any governmental agency or any court of competent jurisdiction and (b) as
      necessary to enforce its rights under, and perform its agreements and obligationsunder, this
      Agreement.



                                                       10




CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                             WOODS00045399
                                            Plaintiff's Exhibit 558 p. 10 of 13
            Case
             Case1:11-cv-00691-LAK-RWL
                  1:11-cv-00691-LAK-JCF Document
                                        Document 2091-21 Filed07/24/18
                                                 2058-2 Filed  10/02/18 Page
                                                                         Page12
                                                                              12ofof14
                                                                                     14




               (17)    Severability.

               If any provision of this Agreement is held to be illegal, invalid or unenforceable under
       present or future laws effective during the term of this Agreement, such provision shall be fully
       severable; this Agreement shall be construed and enforced as if such illegal, invalid, or
       unenforceable provision had never comprised a part of this Agreement; and the remaining
       provisions of this Agreement shall remain in full force and effect and shall not be affected by the
       illegal, invalid or unenforceable provision or by its severance from this Agreement.
       Furthermore, in lieu of each such illegal, invalid or unenforceable provision, there shall be added
       automatically as a pali of this Agreement a provision as similar in terms to such illegal, invalid
       or unenforceable provision as may be possible and be legal, valid and enforceable.

               (18)   Language.

              This Agreement has been drafted in English and Spanish, and the Parties will execute
       both versions. In the event of a conflict between the English version of this Agreement and the
       Spanish version, the English version shall control.

               (19)   Assignment by Plaintiffs.

               It is understood and agreed that the Plaintiffs and the Plaintiffs' Coordinators may
       establish a trust for the purpose of, among other things, more efficiently carrying out the
       Litigation (such trust, the "Litigation Trust"). In the event that the Litigation Trust is established,
       the Plaintiffs covenant and agree that they will (a) assign all of their respective rights and
       obligations under this Agreement to the Litigation Trust and (b) within ten (10) days of such
       assignment, one of the Other Plaintiffs' Representatives will provide notice thereof to the Firm at
       the address listed in the forepart to this Agreement

                                       [Remainder of page intentionally left blank]




                                                         11




CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                                WOODS00045400
                                             Plaintiff's Exhibit 558 p. 11 of 13
           Case
            Case1:11-cv-00691-LAK-RWL
                 1:11-cv-00691-LAK-JCF Document
                                       Document 2091-21 Filed07/24/18
                                                2058-2 Filed  10/02/18 Page
                                                                        Page13
                                                                             13ofof14
                                                                                    14



              IN WITNESS WHEREOF, the Plaintiffs, through their duly authorized representatives,
       and the Firm have executed this Agreement as of the date first written above.


                                                PLAINTIFFS:

                                                               each of the plainti   in the matter
                                                Maria A    inda y Otros v. Chevron Co oration



                                                By:
                                                              Estenio F Jardo Mendoza, Esq., as
                                                          ~-(,,;.g:QJflBer
                                                                        For and Ecuadorian Legal
                                                        Representative of the Plaintiffs




                                                On behalf
                                                Texaco



                                                By:     ~~       ______~~~~9~r
                                                             Yanza, as Coordinator under the POA


                                                FIRM:

                                                Donziger & Associates, PLLC



                                                By:
                                                        Steven R. Donziger, Pruiner




                                                  12




CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                    WOODS00045401
                                        Plaintiff's Exhibit 558 p. 12 of 13
           Case
            Case1:11-cv-00691-LAK-RWL
                 1:11-cv-00691-LAK-JCF Document
                                       Document 2091-21 Filed07/24/18
                                                2058-2 Filed  10/02/18 Page
                                                                        Page14
                                                                             14ofof14
                                                                                    14



                                                 EXHIBIT A


         Plaintiffs' Coordinators:                      Maria Clelia Reascos Revelo;
                                                        Maria Magdalena Rodriguez Barcenes;
         Asamblea de Afectados por Texaco (Assembly     Hugo Gerardo Camacho Naranjo;
         of Communities Affected by Texaco)             Jose Miguel Ipiales Chicaiza;
         compnsmg the Frente de Defensa de la           Heleodoro Pataron Guaraca;
         Amazonia; Organization of the Indigenous       Luiza Delia Tanguila Narvaez;
         Nationality Siona of Ecuador (ONISE); the      Lourdes Beatriz Chimbo Tanguila;
         Organization of the Indigenous Nationality     Maria Hortencia Viveros Cusangua;
         Secoya of Ecuador; the Indigenous Federation   Segundo Angel Amanta Milan;
         of the Cofan Nationality of Ecuador            Octavio Ismael Cordova Huanca;
         (FEINCE); Los Kichwas Firmantes de la          Elias Roberto Piyahuaje Payahuaje;
         Demanda; and Los Colonos Afectados             Javier Piaguaje Payaguaje;
                                                        Daniel Carlos Lusitande Yaiguaje;
         EI Frente de Defensa de la Amazonia            Benacio Fredy Cimbo Grefa;
                                                        Guillermo Vincentepayaguaje Lusitante;
         Plaintiffs:                                    Delfin Leonidas Payaguaje Payaguaje;
                                                        Alfredo Donaldo Payaguaje Payaguaje;
         Maria Victoria Aguinda Salazar;                Teodoro Gonzalo Piaguaje Payaguaje;
         Carlos Grega Huatatoca;                        Miguel Mario Payaguaje Payaguaje;
         Catalina Antonia Aguinda Salazar;              Fermin Piaguaje Payaguaje;
         Lidia Alexandra Aguinda Aguinda;               Reinaldo Lusitande Yaiguaj e;
         Patricio Alberto Chimbo Yumbo;                 Luis Agustin Payaguaje Piaguaje;
         Clide Ramiro Aguinda Aguinda;                  Emilio Martin Lusitande Yaiguaje;
         Luis Armando Chimbo Yumbo;                     Simon Lusitande Yaiguaje;
         Beatriz Mercedes Grefa Tanguila;               Armando Wilfrido Piaguaje Payaguaje; and
         Lucio Enrique Grefa Tanguila;                  Angel Justino Piaguaje Lucitante.
         Patricio Wilson Aguinda Aguinda;
         Celia Irene Viveros Cusangua;
         Fransisco Matias Alvarado Yumbo;
         Fransisco Alvardo Yumbo;
         Olga Gloria Grefa Creda;
         Lorenzo Jose Alvardo Yumbo;
         Narcisa Aida Tanguila Narvaez;
         Berta Antonia Yumbo Tanguila;
         Gloria Lucrecia Tanquila Grefa;
         Fransisco Victor Tanguila Grefa;
         Rosa Teresa Chimbo Tanguila;
         Jose Gabriel Revelo LIore;




CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                              WOODS00045402
                                      Plaintiff's Exhibit 558 p. 13 of 13
